Citation Nr: 0412396	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-06 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to December 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 1995 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, which denied service connection for 
PTSD, alcoholism (due to PTSD), a lung condition, a skin 
condition, high blood pressure, and rectal bleeding.  The 
issue of service connection for PTSD is all that remains of 
this appeal, for although the veteran appealed the denial of 
service connection for alcoholism, a lung condition, a skin 
condition, high blood pressure, and rectal bleeding, he 
withdrew the appeal regarding those issues in March 2002.  
This case was previously before the Board in September 2002, 
when it was remanded for the purpose of scheduling a Travel 
Board hearing.  In November 2003, the veteran appeared before 
the undersigned at a Travel Board hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

Here, the veteran has not received adequate notification of 
the VCAA and implementing regulations in relation to his 
claim of service connection for PTSD.  Although he received 
some VCAA notification in March 2001 correspondence from the 
RO, the notification was issued specifically in regard to 
claims of service connection for a skin disorder, arthritis 
of the left hand and both ankles, and glaucoma.  The 
correspondence did not address the issue of service 
connection for PTSD.  Thus, he has not received adequate 
notification of the VCAA and implementing regulations in 
relation to his claim of service connection for PTSD.  As the 
case is being remanded anyway, there is an opportunity to 
ensure that notice is in compliance with all requirements.

At the November 2003 hearing, the veteran made additional 
allegations of stressors in service which have not yet been 
considered.  Generally, he testified that his unit came under 
rocket and mortar attack on numerous occasions.  He also 
noted specific incidents of firefights and casualties at 
certain "fire bases," and he provided dates and locations 
in several instances.  He recalled a specific incident in 
approximately December 1970, when a serviceman who had 
recently arrived to the veteran's unit in Vietnam died after 
being shot in the stomach.  In a July 1995 letter, he alleged 
that, while in boot camp, he witnessed a fellow serviceman 
(identified by name) purposefully shoot himself in the knee 
with his rifle.  In a May 2002 letter, the U.S. Armed 
Services Center for Unit Records Research (USASCURR) 
indicated that the veteran must provide the most specific 
information possible regarding alleged stressors, to include 
names, dates, and locations and unit designations whenever 
possible.  USASCURR further suggested that Morning Reports, 
obtainable from the National Personnel Records Center (NPRC), 
can be used to verify daily personnel actions such as wounded 
or killed in action.  Here, the record does not indicate that 
an attempt has been made to obtain from the NPRC (as 
recommended by the USASCURR) the veteran's service personnel 
records, which may provide information pertinent to the 
alleged stressors and his PTSD claim.  It also appears that 
information provided during the November 2003 hearing may be 
specific enough to enable the USASCURR and NPRC to engage in 
a more thorough search for relevant service records.  In 
regard to the alleged stressors, the Board notes that 
38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) mandate 
that VA will end its efforts to obtain records from a federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA many conclude 
that no further efforts are required include those in which 
the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record includes reports of VA psychiatric 
examinations in June 1985 and February 1995, an April 1999 
report of psychiatric evaluation by a private physician, and 
a February 2002 letter from a different private physician.  
These medical records contain conflicting diagnoses of the 
claimed psychiatric disorder.  The June 1985 report of VA 
examination shows a diagnosis of dysthymic disorder.  The 
February 1995 VA examination report shows a diagnosis of 
alcohol dependence.  However, the April 1999 private 
psychiatric evaluation shows diagnoses of PTSD and alcohol 
dependence, and the physician opined that the veteran's 
"history is consistent with [PTSD] related to combat 
experience."  The private physician did not have the claims 
folder for review in conjunction with the examination, and it 
was further noted that "[t]he diagnosis assumes that 
documentation is available to validate [the veteran's] combat 
experience."  The February 2002 letter from a private 
physician shows diagnosis of PTSD along with six other 
medical disorders.  The physician did not furnish any 
clinical records upon which the PTSD diagnosis was based.  
Notably, the reports and corresponding opinions of the 
private physicians do not specifically cite the stressor(s) 
on which the PTSD diagnosis was based.  Furthermore, it 
appears that neither of the two VA physicians who examined 
the veteran was asked to provide an opinion regarding a 
relationship between his service and any current psychiatric 
disorder.  Examination reports do not reflect that any 
physician has been informed of all the stressors alleged by 
the veteran.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

The record suggests that the veteran may be receiving ongoing 
psychiatric treatment.  Reports of such may include 
information pertinent to his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder, including PTSD, 
from February 2002 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain records of 
any VA treatment for psychiatric 
disability, to include PTSD, which are 
not already associated with the claims 
file.  

2.  The RO should ask the veteran to 
provide as much detail as possible (to 
include names, dates, locations) 
regarding the alleged stressors he 
reported in his July 1995 letter and at 
the November 2003 hearing.  The RO should 
then contact the appropriate service 
department(s) (and NPRC) to obtain the 
veteran's service personnel records and 
all records reflecting the activities of 
the veteran's his unit during any 
pertinent period he alleges that a 
stressful incident occurred.  

3.  Following the above, the RO must 
determine whether any alleged stressor 
has been verified.  The RO should also 
make a specific finding whether the 
veteran "engaged in combat with the 
enemy."

4.  After all the above is completed, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability he has, and 
specifically whether or not he has PTSD 
as the result of combat or a verified 
stressor(s).  The claims folder must be 
available to the psychiatrist for review 
in conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  The RO should advise the 
psychiatrist which stressor(s) are 
verified.  The psychiatrist should make a 
specific determination as to whether the 
diagnostic criteria for PTSD are 
satisfied, and opine whether the veteran 
has PTSD due to a stressor event(s) in 
service, and should explain the rationale 
for any opinion given.  

5.  The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


